185 F.2d 407
UNITED STATES of Americav.Andrew A. AUGUSTINE, Appellant.
No. 10203.
United States Court of Appeals Third Circuit.
Argued December 4, 1950.
Decided December 14, 1950.
Rehearing Granted February 6, 1951.

Appeal from the United States District Court for the Eastern District of Pennsylvania; James Alger Fee, Judge.
Louis Mitchell Paul, Philadelphia, Pa. (John M. Smith, Jr., Philadelphia, Pa., on the brief), for appellant.
James C. Bowen, Asst. U. S. Atty., Philadelphia, Pa. (Gerald A. Gleeson, U. S. Atty., Philadelphia, Pa., on the brief), for appellee.
Before BIGGS, Chief Judge, and GOODRICH and KALODNER, Circuit Judges.
PER CURIAM.


1
We are of the opinion that the facts of the case at bar are clearly distinguishable from those of Commissioner of Internal Revenue v. Wilcox, 327 U.S. 404, 66 S. Ct. 546, 90 L. Ed. 752. There was evidence from which the jury was entitled to infer that the money received by the appellant was a dividend.


2
Such evidence was more than sufficient to sustain the verdict of the jury and the judgment of conviction. Consequently it will be affirmed.